Per Curiam : Upon application being made to the county court of Crawford county by the county collector for judgment against appellant for delinquent taxes for the year 1909, objections were made to the excess of the assessment for hard road tax in the towns of Oblong, Robinson and Lamotte over the one-fifth of the value of the property in said towns as fixed by the assessment of 1909. In the town of Oblong at the annual town election held in April, 1908, seventy-five cents per annum on each $100 of the assessed valuation of the property in said town was voted for hard roads. The town of Robinson at the annual town elections of 1907 and 1908, and the town of Lamotte at the annual town elections in 1905 and 1909, each voted one dollar per annum on each $100 of the assessed valuation of the property in said towns for five years for the same purpose. The objections were overruled by the court and judgment entered, from which judgment appellant has perfected this appeal. The sole question presented for review is the one determined in People v. Cairo, Vincennes and Chicago Railway Co. (ante, p. 327.) As the conclusion there reached is decisive of the question involved here, the judgment of the county court is affirmed. Judgment ainrmed_